Name: Commission Regulation (EC) No 3161/93 of 17 November 1993 amending Regulation (EEC) No 1961/93 opening a standing invitation to tender for the export of maize held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 93 Official Journal of the European Communities No L 283/11 COMMISSION REGULATION (EC) No 3161/93 of 17 November 1993 amending Regulation (EEC) No 1961/93 opening a standing invitation to tender for the export of maize held by the French intervention agency HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas the final date of validity of export licences provided for in Commission Regulation (EEC) No 1961 /93 (4), as last amended by Regulation (EEC) No 2824/93 (*) ; should be amended ; whereas the last partial invitation to tender should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 In Article 3 of Regulation (EEC) No 1961 /93, the first paragraph is deleted. Article 2 In Article 4 (3) of Regulation (EEC) No 1961 /93, '25 November 1993' is replaced by '24 February 1994'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1993 . For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76 (4) OJ No L 177, 21 . 7. 1993, p. 15 (0 OJ No L 258, 16 . 10. 1993, p. 5